STATE OFFICERS AND EMPLOYEES
The Oklahoma Tax Commission may employ licensed attorneys, unclassified by 74 Ohio St. 803.5 [74-803.5] (1978), in addition to the "General Counsel and six attorneys" set out by 68 Ohio St. 105 [68-105] (1978), to perform administrative and related duties provided they do not represent the Commission in an attorney-client relationship whether it be advisory or in litigation.  The Attorney General is in receipt of your opinion request where you ask, in effect, the following question: May the Oklahoma Tax Commission employ licensed attorneys, unclassified by 74 Ohio St. 803.5 [74-803.5] (1978), in addition to the "General Counsel and six attorneys" set out by 68 Ohio St. 105 [68-105] (1978), to perform administrative and related duties provided they do not represent the Commission in an attorney-client relationship whether it be advisory or its representative in litigation? Title 68 Ohio St. 105 [68-105] (1978) provides: "The Tax Commission shall employ a Chief Attorney to be designated 'General Counsel' and six other attorneys each to be designed 'Attorney' who shall be the legal advisors for the Commission and are authorized to appear for and represent the Commission in any and all litigation that may arise in the discharge of its duties. The General Counsel and Attorneys shall devote all of their time to the Commission and their salaries shall be fixed by the Commission." Thus, it is the duty of these attorneys to be the legal advisors or to give the Commission legal opinions, counsel, and recommend a plan or course of action. (See definition of "advise", Blacks Law Dictionary) From a plain reading of 68 Ohio St. 105 [68-105], quoted above, it is clear that the limitation of the chief attorney and six other attorneys has reference only to employment of attorneys to appear for and represent the Commission in any and all litigation. The chief counsel and these six attorneys are commonly referred to as the Tax Commission's legal department. We find no prohibition applicable to the Tax Commission of employing persons who are licensed to practice law in non-attorney positions, that is, in positions in which such persons do not appear for and represent the Commission in any and all litigation, such as an administrative position of the position of hearing examiner.  The general authority of the Oklahoma Tax Commission to employ and fix the duties and compensation of employees is set out in 74 Ohio St. 285 [74-285](44) (1978) note. That section in its pertinent part provides as follows: "The Oklahoma Tax Commission shall employ and fix the duties and compensation of officials and employees other than the members of the Commission, necessary to perform the duties imposed on the Tax Commission by law . . . ." Further, Title 74 Ohio St. 803.5 [74-803.5] (1978) provides: "The unclassified service of the state may include, at the discretion of the appointing authority, the following offices, positions and personnel, in addition to those listed in 74 Ohio St. 803 [74-803] (1971), as amended, or as provided by law: (1) Medical doctors, osteopathic physicians, dentists, and psychologists; (2) Certified Public Accountants; and (3) Licensed attorneys." It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Oklahoma Tax Commission may employ licensed attorneys, unclassified by 74 Ohio St. 803.5 [74-803.5] (1978), in addition to the "General Counsel and six attorneys" set out by 68 Ohio St. 106 [68-106] (1978), to perform administrative and related duties provided they do not represent the Commission in an attorney-client relationship whether it be advisory or in litigation. (GERALD E. WEIS) (ksg)